 

Exhibit 10.4

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into, effective as
of June 23, 2020 (the “Effective Date”) by and between Elon R. Musk (the
“Indemnitor”) and Tesla, Inc., a Delaware corporation (the “Company”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitor and the Company recognize the increased risk of
litigation and other claims currently being asserted and that may be asserted in
the future against directors and officers of corporations;

WHEREAS, the Company has entered and may from time to time enter into
indemnification agreements (each, an “Indemnification Agreement”) with its
directors, persons holding officerships, and persons holding equivalent
positions with the Company’s subsidiaries (each such individual who has executed
an Indemnification Agreement prior to a Change in Control (as defined below), an
“Indemnitee”) pursuant to which the Company is or will be obligated to indemnify
and pay or advance certain Expenses (as defined in the applicable
Indemnification Agreement) of each such Indemnitee arising from an Indemnifiable
Event (as defined in the applicable Indemnification Agreement) to the maximum
extent permitted by law;

WHEREAS, in addition to entering into Indemnification Agreements with
Indemnitees, the Company has purchased from time to time in the past directors’
and officers’ liability insurance to indemnify such Indemnitees from certain
losses and expenses not otherwise indemnifiable by the Company pursuant to
applicable laws;

WHEREAS, the binding quote proposal for directors’ and officers’ liability
insurance most recently obtained by the Company in June 2019 would have required
the payment of a significant amount of premiums to third parties that the
Company deemed at such time to be unreasonably disproportionate to the amount of
coverage provided;

WHEREAS, the Company intends to obtain a binding quote proposal for a directors’
and officers’ liability insurance policy with an aggregate “Side A” coverage
limit of $100,000,000 from a reputable insurance broker with nationwide
standing, for a term commencing upon the end of the Term (the “2020 Insurance
Quote”);

WHEREAS, in recognition of each Indemnitee’s need for substantial protection
against personal liability in order to enhance such Indemnitee’s continued and
effective service to the Company and/or its subsidiaries as a director and/or
officer, including during the pendency of the 2020 Insurance Quote, the
Indemnitor, subject to the terms herein, desires to agree, in his individual
capacity, to indemnify each Indemnitee for Expenses of such Indemnitee arising
from an Indemnifiable Event, and solely to the extent that the Company is unable
to do so, in order to provide assurance to the Indemnitees of the availability
of funds to make payments that the Indemnitees would, but for such inability of
the Company, be entitled to pursuant to the Indemnification Agreements or a
directors’ and officers’ liability insurance policy; and

 

--------------------------------------------------------------------------------

 

WHEREAS, the Company and its Board of Directors (the “Board”) believe it to be
in the best interests of the Company and its stockholders to enter into this
Agreement pending the 2020 Insurance Quote.

NOW, THEREFORE, in consideration of the above premises and covenants herein and
for good and valuable consideration, the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1.Certain Definitions.

(a) “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d‑3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company’s then
outstanding voting securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board, or (iii)
the stockholders of the Company approve a merger or consolidation of the Company
with any other entity, other than a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

(b)“Proceeding” or “claim” shall mean any threatened, pending, or completed
action, suit, or proceeding or any alternative dispute resolution mechanism
(including an action by or in the right of the Company), or any inquiry,
hearing, or investigation, whether conducted by the Company or any other party,
that Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.

(c)“Term” shall have the meaning specified in Section 8 herein.

2.Agreement to Indemnify.

(a)General Agreement. Subject to Section 5, in the event an Indemnitee was, is,
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Proceeding by reason of
(or arising in part out of) an Indemnifiable Event, the Indemnitor shall
indemnify Indemnitee from and against any and all Expenses (or portion thereof)
arising from any claims made on or after the Effective Date, arising out of
Indemnifiable Events that occurred prior to the Effective Date or during the
Term, and that are not otherwise

 

-2-

 

--------------------------------------------------------------------------------

 

indemnified or indemnifiable by the Company and certified by the Company as
such.  The parties hereto intend that this Agreement shall provide for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided or required to be provided by
the Company pursuant to an applicable Indemnification Agreement, the Company’s
Certificate of Incorporation, its Bylaws, vote of its stockholders or
disinterested directors, or applicable law.  

(b)Claims Made. Notwithstanding anything in this Agreement to the contrary, the
Indemnitor shall only be liable under this Agreement to indemnify and make
payments in connection with Proceedings first instituted, or claims first made,
against an Indemnitee during the Term and in connection with Proceedings first
instituted, or claims first made, against an Indemnitee after the Term but that
arises out of an Indemnifiable Event that occurred during the Term.

(c)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, no Indemnitee shall be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding or part thereof initiated by such
Indemnitee against Indemnitor, the Company or any other director or officer of
the Company unless (i) the Company has joined in or the Board has consented to
the initiation of such Proceeding or part thereof; or (ii) the Proceeding or
part thereof is one to enforce indemnification rights under this Agreement.

(d)Expense Advances.  Subject to Section 5, if so requested by an Indemnitee
prior to it being established that an Indemnitee is entitled to indemnification
from the Indemnitor under this Agreement, the Indemnitor shall advance (within
thirty business days following such request any and all Expenses incurred by
such Indemnitee (an “Expense Advance”), provided that such Expense Advance may
be conditioned upon the receipt by the Indemnitor of a written undertaking by
such Indemnitee to repay such Expense Advances to the Indemnitor if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that such Indemnitee is not entitled to
be indemnified by the Indemnitor hereunder.

(e)Mandatory Indemnification. Subject to Section 2(a) and Section 5 of this
Agreement, notwithstanding any other provision of this Agreement, to the extent
that any Indemnitee has been successful on the merits or otherwise in defense of
any Proceeding relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, such Indemnitee shall be indemnified by
Indemnitor against all Expenses incurred in connection therewith.

(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Indemnitor on account of any Proceeding in which judgment
is rendered against any Indemnitee for an accounting of profits made from the
purchase or sale by such Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Exchange Act, or similar provisions of any
federal, state, or local laws.

3.Indemnification Payment.  Indemnitee shall receive payment of any Expenses as
to which such Indemnitee is entitled to indemnification from the Indemnitor in
accordance with this Agreement within ten (10) business days after Indemnitee
has made a valid written demand on the Indemnitor for indemnification.

 

-3-

 

--------------------------------------------------------------------------------

 

4.Notification and Defense of Proceeding. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Indemnitor be obligated to
indemnify an Indemnitee for any Expenses or make any Expense Advances to such
Indemnitee unless such Indemnitee has complied with: (i) in the case of any
Expenses or Expense Advances as to which the Company would otherwise be
obligated to indemnify such Indemnitee pursuant to the applicable
Indemnification Agreement, all provisions in such Indemnification Agreement
relating to the notification to the Company of, defense and settlement of any
Proceeding relating to such Expenses (the “Notice and Defense Provisions”), and
(ii) in the case of all other Expenses or Expense Advances as to which the
Indemnitor is obligated to indemnify such Indemnitee hereunder, all Notice and
Defense Provisions as if they applied to such Expenses or Expense Advances and
replacing the rights and powers of Company with those of the Indemnitor, mutatis
mutandis.

5.Limits on Indemnification.

(a)Notwithstanding anything to the contrary herein, in no event shall Indemnitor
be required to make any payment or advance under this Agreement in excess of
$100,000,000 in the aggregate with all payments and advances made by Indemnitor
hereunder, net of any amounts repaid to the Indemnitor other than the fee
pursuant to Section 6.

(b)The Indemnitor shall not be liable under this Agreement to make any payment
in connection with any claim made against any Indemnitee to the extent
Indemnitee has otherwise received payment (under an Indemnification Agreement,
any insurance policy, Bylaw, or otherwise) of the amounts otherwise
indemnifiable hereunder. Notwithstanding anything to the contrary herein, the
Indemnitor may condition the payment of any amount to an Indemnitee under this
Agreement on the receipt of a written undertaking from such Indemnitee to repay
to the Indemnitor any amounts that are duplicative of any other payment that is
ultimately received by such Indemnitee from the Company, any insurance policy or
other source of funds or contribution.

6.Obligations of the Company. In exchange for Indemnitor’s agreement to
indemnify pursuant to this Agreement and the other obligations of Indemnitor set
forth herein, the Company agrees to pay Indemnitor a one-time fee of $972,361
upon the execution of this Agreement. In addition, the Company agrees to use its
reasonable best efforts to obtain the 2020 Insurance Quote no later than the
last day of the Term. In the event that the amount of such 2020 Insurance Quote
multiplied by 0.125 (1/8) is greater than the one-time fee paid by the Company
to Indemnitor, the Company shall pay the difference to Indemnitor.

7.Amendment of this Agreement. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by Indemnitor and the
Company with the approval of the Board. No waiver of any of the provisions of
this Agreement shall be binding unless in the form of a writing signed by the
party against whom enforcement of the waiver is sought, and no such waiver shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

 

 

-4-

 

--------------------------------------------------------------------------------

 

8.Term. This Agreement shall be effective as of the Effective Date and shall
remain in effect until of the 90th day following the Effective Date, unless
sooner terminated by the mutual agreement of the Indemnitor and the Company with
the approval of the Board (the “Term”).  Expiration or termination of this
Agreement shall operate prospectively only, so that all provisions of this
Agreement shall remain in full force and effect as to any claim asserted against
an Indemnitee during the Term, and as to any claim asserted against an
Indemnitee after the Term but that arises from an Indemnifiable Event that
occurred during the Term.

9.Binding Effect. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, spouses, heirs, and personal
and legal representatives. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while
Indemnitee was serving in an indemnified capacity pertaining to an Indemnifiable
Event even though s/he may have ceased to serve in such capacity at the time of
any Proceeding.

10.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.

11.Third-Party Beneficiaries.  Each Indemnitee is an express third-party
beneficiary of this Agreement, and may specifically enforce the Indemnitor’s or
the Company’s obligations hereunder as though a party hereunder, subject to the
limitations specified herein.

12.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California applicable to contracts
made and to be performed in such State without giving effect to its principles
of conflicts of laws.

13.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

* * * * *

 

 

 

-5-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

TESLA, INC.

a Delaware corporation

 

 

By:

/s/ Al Prescott

Name:

Al Prescott

Title:

Secretary

 

 

ELON R. MUSK,

as Indemnitor

 

/s/ Elon R. Musk

Elon R. Musk

 

 

-6-

 